Citation Nr: 1327797	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  10-05 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In his January 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO by videoconference.  In February 2012, he withdrew his hearing request.

In July 2010, the RO granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective from July 14, 2009.  There is no indication that the Veteran has expressed any disagreement with the decision that granted his TDIU rating.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement (NOD) regarding disability compensation level [effective date] separate from prior NOD regarding issue of service connection); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Consequently, the Board does not have jurisdiction to address any downstream element associated with the TDIU rating.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence reflects that the Veteran's service-connected degenerative joint disease of the left knee may have worsened since his most recent VA examination in February 2009.  For example, the Veteran's representative reported in a July 2013 statement that left knee pain continued to worsen and that the range of knee motion had worsened and become more painful.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected degenerative joint disease of the left knee is triggered.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A May 2010 letter from the Social Security Administration (SSA) indicates that the Veteran was in receipt of SSA disability benefits for "unspecified arthropathies (musculoskeletal)."  During a July 2009 VA mental health evaluation, he reported that he was in receipt of such SSA benefits due to a "leg injury."  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and it appears that they may be directly relevant to the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the claims file any evidence from the SSA, schedule the Veteran for a VA examination to evaluate the current severity of the service-connected degenerative joint disease of the left knee.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of left knee flexion and extension shall be reported in degrees.  The examiner shall also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner shall secondly address any loss of endurance, coordination, speed, or strength because of symptoms such as pain.  The examiner shall, to the full extent possible, equate the level of impairment caused by all such losses to an equivalent level of decreased range of motion (beyond what is shown clinically), stated in degrees.  This shall be done for both flexion and extension.

The examiner shall report if there is ankylosis of the left knee and, if so, the angle at which the knee is held.

The examiner must provide reasons for any opinion given.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his left knee disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  

3.  The agency of original jurisdiction (AOJ) shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

